                                                                   : ·Al.a>•~
                                                                   ! ,·
                                                                        ~
                                                                                     uano. . . Aft!ml:a
                                                                   ~,->::,.,_   •

                                                                   tJ.71 ..;~
                      IN THE UNITED STATES DISTRICTi:,kou1'1CT                              1 7 2018
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                                     .,            ~



                               ATLANTA DIVISION     flt      ft                                      Qer1c



 UNITED STATES OF AMERICA
                                                     CRIMINAL CASE NO.
 v.                                                  1:18-CR-007-0DE-JKL
 QUINTAVIOUS OBIE and
 MONIQUE DUBOSE


                                             ORDER

        This case is before the Court on United States Magistrate Judge
John K.    Larkins III' s Non-Final Report and Recommendation                                             ( "R&R")
[Doc. 109] in which he recommends that Defendants' Joint Motion for
Severance of Parties          [Doc.     100]      and Defendant Quintavious Obie's
("Obie")    Motion to Sever Counts Five Through Eight                                       [Doc.         101]   be
denied.      For the reasons stated below,                    Defendants'                  objections are
OVERRULED, the R&R is ADOPTED IN FULL, and Defendants' Joint Motion
for Severance of Parties [Doc. 100] and Obie's Motion to Sever Counts
Five Through Eight [Doc. 101] are DENIED.
I .     BACKGROUND

        On January 9, 2018, a grand jury returned an indictment against
Obie [Doc. 13].       The indictment charged Obie with five counts of sex
trafficking in violation of 18 U.S.C.                     §    1591 (a)              and        (b) (1)      [Id.].
Then,     on August    21,    2018,      a   grand       jury     returned                  a     superseding
indictment     against       Obie      and    a    new        defendant,                  Monique          Dubose
("Dubose")     (together,      "Defendants")             [Doc.    71] .                   The     superseding
indictment     charged Obie           with   four    counts       of                sex    trafficking           in
violation of 18 U.S.C.        §   159l(a); one count of witness harassment in
violation of 18 U.S. C.           §    1512 (d) (2) ;     one count of conspiracy to
commit witness tampering in violation of 18 U.S.C.                                   §    1512(k); and two
counts of witness tampering in violation of 18 U.S.C.                                 §       1512(b) (1)
[Id.] .       The superseding indictment charged Dubose, alongside Obie,
with one count of conspiracy to commit witness tampering in violation
of    18     U.S. C.   §   1512 (k)      and    two       counts     of   witness    tampering           in
violation of 18 U.S.C.             §    1512 (b) (1)        [Id.].
        On September 24,           2018,       Obie filed the Motion to Sever Counts
Five        Through Eight      [Doc.         1O1]    and Defendants'          Joint       Motion        for
Severance of Parties [Doc. 100] . 1                       On October 1, 2018, Judge Larkins
issued a Non-Final Report and Recommendation [Doc. 109], in which he
recommended denial of both motions [Docs. 100, 101].                                 On October 3,
2018, this Court directed the parties to file any and all objections
to the R&R by October 10, 2018                      [Doc. 112].       On October 10, Obie and
Dubose filed separate objections to the R&R [Docs. 118, 119]                                         Those
objections are now before the Court for its consideration.
II.     LEGAL STANDARD
        In     reviewing      an       R&R,     the       Court      "shall   make        a     de    novo
determination of those portions of the report or specified proposed
findings or recommendations to which objection is made."                                       28 U.S.C.
§    636 (b) (1).      Absent objection,              the Court "may accept,                  reject,    or
modify, in whole or in part, the findings or recommendations made by
the magistrate judge."                 Id.




      Like the R&R, the Court notes that although the motion to sever
        1

Defendants is captioned as a "joint motion" and claims "Defendants"
move for severance, Obie's counsel alone signed the motion. However,
Dubose's counsel has not objected to the motion.    Accordingly, the
Court treats the motion as a joint request for severance of
Defendants.

                                                      2
III. DEFENDANTS' OBJECTIONS
     As previously mentioned,               Obie and Dubose individually filed
objections     to   the   R&R      [Docs.    118,     119].        Although    Defendants'
objections overlap to some degree, the Court addresses each of their
respective objections in turn.
     A.      Obie's Objections
     Obie makes the following objections to the R&R, focusing on the
validity of the Motion to Sever Counts Five Through Eight [Doc. 101]:
     •       Failure to grant his Motion to Sever Counts Five Through
             Eight [id.] would constitute an abuse of discretion because
             those counts are temporally separate from the original sex
             trafficking charges and the evidence to prove those counts
             is distinct.
     •       Severance is appropriate because the Government has not yet
             provided all Rule 16 discovery materials regarding counts
             five through eight of the indictment.                      Further, Dubose has
             not filed pretrial motions, and her case is not certified
             ready for trial.
     As   to Obie's       first    objection,       the Court       finds     it would not
constitute an abuse of discretion to deny his Motion to Sever Counts
Five Through Eight         [Doc.    101].         There is a       two-step inquiry for
determining whether separate                charges    can be      tried together:        ( 1)
whether joinder of the offenses is proper under Federal Rule of
Criminal Procedure 8 (a); and (2) whether joinder, even if proper, may
nonetheless be denied under Federal Rule of Criminal Procedure 14(a)
because   of   potential     resulting        prejudice       to    a    defendant   or   the
government.     As the R&R notes, the charges are properly joined under



                                              3
Federal Rule of Criminal              Procedure 8 (a) .          Rule 8 (a)     states that
charges may be joined "if the offenses charged . .                       are of the same
or similar character, or are based on the same act or transaction, or
are connected with or constitute parts of a common scheme or plan."
Fed. R. Crim. P. 8(a).           Rule 8(a) is "construed broadly in favor of
initial joinder."            United States v. Walser,            3 F.3d 380,      385     (11th
Cir.   1993).     Where claims are properly joined under Rule 8(a),                           a
court may nonetheless sever them based on Federal Rule of Criminal
Procedure 14(a)         if it finds that             joinder "appears to prejudice a
defendant or the government."               Fed. R. Crim. P. 14(a).             Denial of a
severance motion will be upheld unless there is a "clear abuse of
discretion      resulting       in    compelling        prejudice     against     which    the
district court could offer no protection."                      Walser, 3 F.3d at 385.
       Although the alleged conduct underlying the sex trafficking and
witness tampering charges occurred at different times, that does not
alone justify their severance.               See Walser, 3 F.3d at 385 (finding
severance of charges improper despite them being "distinct in time") .
Further, the evidence for the sex trafficking and witness tampering
charges    is   not     as    distinct      as       Obie   claims.     Rather,    the     two
categories of charges are connected because the motive for one, the
witness intimidation charges,               was       "an at tempt    to escape criminal
liability" for the other, the sex trafficking charges.                           See United
States v. Scott, 659 F.2d 585, 589 (5th Cir. Unit B Oct. 1981), cert.
denied,   459    U.S.    854    ( 1982) .        The    indictment    alleges     that    Obie
committed witness tampering "with the intent to influence, delay, and
prevent   the    testimony"          of   several       witnesses     regarding     the    sex
trafficking charges against him [Doc. 71 at 3-4]                       See United States
v. Chagra, 754 F.2d 1186, 1188 (5th Cir. 1985)                   ("An indictment states

                                                 4
a common scheme under Rule 8(a) when it alleges that a defendant has
attempted to escape liability for one criminal offense through the
commission of others.") .                   Moreover,      for a       jury to understand the
context        of     the    witness     tampering        charges,      introduction      of    some
evidence relating to the sex trafficking charges would likely be
necessary.            For these reasons, the charges are properly joined under
Rule       8 (a) .        Further,    Obie    does       not    make   any    specific   argument
regarding how the joinder of the charges--because of their temporal
separation,           evidentiary differences,                 etc.--would prejudice him at
trial.         Accordingly,          the Court finds that their joinder does not
prejudice Obie.
       Obie's second objection concerns his lack of access to Rule 16
discovery materials              regarding       the      witness      tampering    charges      and
Dubose's forthcoming pretrial motions and lack of certification for
trial. 2       Obie appears to argue that,                     together,     these circumstances
make joinder of the claims prejudicial to him.                             A "district court has
discretion           to     decline    to    consider      a     party's     argument    when    the
argument was not first presented to the magistrate judge."                               Williams
v. McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009).                             Obie did not submit
an argument to the magistrate judge regarding the availability of
Rule 16 discovery materials for the witness tampering charges.                                 Thus,
because Obie first raises this issue in his objections to the R&R,
the Court            exercises       its discretion and declines                to consider it.
Moreover, the Court notes that whether Dubose has filed her pretrial


       2
      The Court notes that Obie also mentions his earlier motion to
suppress [Doc. 104], which was pending when he filed his objections,
as a reason for severance. However, the Court has since ruled on the
motion [Doc. 123] and thus does not substantively address this
argument.

                                                     5
motions     or been certified              for    trial   is   not   relevant     to whether
joinder of the charges against Obie is proper.                       Neither makes joinder
of the charges improper or causes Obie prejudice.
      B.         Dubose's Objections

      Dubose makes the following objections to the R&R,                           focusing on
Defendants' Joint Motion for Severance of Parties [Doc. 100]:
      •          Joinder     is     improper      under    Federal     Rule      of   Criminal
                 Procedure 8(b) because the charges against Obie and Dubose
                 are    "two completely separate transactions"                   with only a
                 "tangential relationship," and proving witness tampering
                 does not overlap with proving sex trafficking [Doc. 119 at
                 2J•

      •          Failure to sever Defendants' cases would unduly prejudice
                 Dubose because sex trafficking carries a "certain stigma in
                 society" which cannot be adequately mitigated by limiting
                 instructions [Id. at 3].              Thus, keeping Defendants' cases
                 together would unfairly tie Dubose                   to   the   alleged   sex
                 trafficking acts of Obie, for which she is not responsible.
      •          Severing the cases against Dubose and Obie would serve the
                 best    interest of       justice because it would allow Dubose
                 sufficient time to prepare for a trial while simultaneously
                 ensuring Obie's          right   to a    speedy trial        is not    unduly
                 delayed.
      Dubose first argues that Defendants are improperly joined under
Federal Rule of Criminal Procedure 8(b).                       Rule 8(b) states that two
or more defendants may be simultaneously charged in an indictment "if
they are alleged to have participated in the same act or transaction,
or   in    the    same     series    of   acts    or    transactions,      constituting an

                                                  6
offense or offenses."         Fed. R. Crim. P.        B(b).    The rule specifies
that it is not      n~cessary    for all defendants to be charged in every
count.     Id.   Dubose contends that the sex trafficking charges against
Obie are "completely separate transactions" from the alleged witness
tampering, and the two have only a "tangential relationship" with one
another.      This argument, however, confuses the standard for joining
defendants with that for joining charges.               To join defendants, Rule
B(b)--as previously stated--requires only that they be alleged to
have     participated    in   the   same   act   or   transaction.           Here,     the
indictment alleges that Defendants "aided and abetted" each other and
"intentionally       combined,      conspired,     agreed,     and     had    a      tacit
understanding with each other" to commit witness tampering [Doc. 71
at   3-4] .      Thus,   Defendants    allegedly      participated      in    the     same
transactions as required by Rule B(b).             Further, it is not necessary
that Dubose be charged in each count of the indictment--as Obie is--
for joinder to be proper.           See Fed. R. Crim. P. B(b).          Accordingly,
Defendants are properly joined under Rule B(b).               To the extent Dubose
substantively argues the charges are improperly joined--because of
their temporal and evidentiary differences--the Court finds,                         as it
did with Obie's identical objection, that joinder of the charges is
proper under Rule B(a).
       Dubose further objects to Defendants' joinder by arguing that it
causes her undue prejudice.          As with joinder of charges, a court may
deny joinder of defendants based on Rule 14(a) where joinder would
prejudice a defendant or the government.                Fed. R.      Crim. P. 14(a).
Dubose argues that the sex trafficking charges against Obie "come
with a certain stigma in society," and joining her as a defendant
with Obie would unfairly associate his sex trafficking acts,                          "for

                                           7
which she has no responsibility," with her.                       Dubose also argues a
limiting instruction would be inadequate to abate the prejudice such
association would bring.           The Court disagrees.           Limiting instructions
"often will suffice to cure any risk of prejudice."                     Zafiro v. United
States,   506 U.S.     534,    539       (1993).     As the R&R states,       the concern
that "a jury will be unable to sift through the evidence at trial and
make an individual determination of guilt as to each of them is a
concern in virtually any multi-defendant case"                    [Doc. 109 at 8].       The
fact   that    the   sex     trafficking       charges       against   Obie   potentially
involve a cultural "stigma" does not justify severance.                       Rather, the
Court finds that any possible prejudice to Dubose in a joint trial
could be cured by limiting instructions to the jury.                       See Zafiro, 506
U.S. at 539.     Further, as previously mentioned, the witness tampering
charges and sex trafficking charges are related; the latter allegedly
provided the motive for the former.                  Thus, even if the Court severed
Defendants, it is unlikely Dubose would avoid the introduction of at
least some evidence at her trial pertaining to the sex trafficking
charges against Obie.           The potential for prejudice against Dubose
simply does not warrant severance.
       Finally, Dubose argues that severing Defendants would best serve
the interests of justice.                Specifically, Dubose argues severance is
more preferable than a continuance.                  Dubose contends the Government
used its superseding indictment to delay trial, and severance would
rightly prevent the Government from continuing to benefit from such
manipulation.        Dubose        also     claims    that    a   continuance     is    less
preferable because a continuance--although appropriate for Dubose,
who has not had adequate time to prepare for trial--would negatively
impact    Obie's     right    to     a     speedy    trial.       Dubose    argues     that,

                                               8
conversely,       granting severance of Defendants would ensure proper
trial timing for both Obie and Dubose.                      The Court disagrees that
severance would best serve the interests of justice.                        First, Dubose
submits no evidence supporting her contention that the Government is
purposefully manipulating the system and delaying trial.                            Second,
severance would not be preferable to a continuance.                         For example,
severance would require the Court to conduct two separate trials,
thereby using more           judicial resources and decreasing efficiency.
There would also likely be extensive duplication of evidence                             if
severance were granted.             See Zafiro, 506 U.S. at 540 ("Rules 8 (b) and
14 are designed to promote economy and efficiency and to avoid a
multiplicity of trials, so long as these objectives can be achieved
without substantial prejudice to the right of the defendants to a
fair    trial.")        (internal    quotation      marks    and    citation    omitted) .
Lastly,    federal       law allows for reasonable delay to a defendant's
trial     where     a    codefendant     has       been   joined.       See    18    U.S.C.
§   3161 (h) (6).       For these      reasons,      the Court      finds   severance of
Defendants does not best serve the interests of justice.
IV.     CONCLUSION
        For the above reasons, Defendants' objections [Docs. 118, 119)
are OVERRULED and Judge Larkins' Non-Final Report and Recommendation
is ADOPTED        IN FULL.      Defendants'         Joint Motion for        Severance of
Parties    [Doc.    100)    and Obie's Motion to Sever Counts Five Through
Eight [Doc. 101) are DENIED.

        SO ORDERED this       /'       day of October, 2018.



                                         ORINDA D. EVANS
                                         UNITED STATES DISTRICT JUDGE

                                               9
